Order entered November 17, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00640-CR

                           CRAIG EVERETT HALTON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-71883-U

                                             ORDER
       The Court REINSTATES the appeal.

       On October 28, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We have not received the trial court’s findings. However,

on November 14, 2014, we received an extension request from court reporter Peri Wood stating

that a corrupted filed requires her to redo the transcription of voir dire. She requested an

additional thirty days to file the record. In light of this information, we conclude findings are not

necessary at this time.    Accordingly, we VACATE the October 28, 2014 order requiring

findings.

       We ORDER Peri Wood, official court reporter of the 291st Judicial District Court, to file

the complete reporter’s record in this appeal by DECEMBER 17, 2014.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jennifer Balido, Presiding Judge, 291st Judicial District Court; Peri Wood, official

court reporter, 291st Judicial District Court; and to counsel for all parties.


                                                       /s/     LANA MYERS
                                                               JUSTICE